     Case 1:18-cv-01466 Document 68 Filed 09/13/21 Page 1 of 4 PageID #: 590



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT BLUEFIELD

MICHAEL ARMSTRONG,

          Plaintiff,

v.                                         CIVIL ACTION NO. 1:18-01466

RALPH JUSTUS, et al.

          Defendants.

                         MEMORANDUM OPINION AND ORDER

          Pending before the court is defendants’ motion to enforce a

settlement agreement.        (ECF No. 64.)     Specifically, defendants

ask this court to order plaintiff to sign a draft release

pursuant to the settlement agreement.           For the reasons that

follow, the court will grant the motion in part and order

plaintiff either to sign the release or set forth, in writing,

why he refuses to do so.

     I.     Background

          The original complaint named four defendants.        The court

has dismissed the complaint, with prejudice, as to two of them:

E.W. Boothe and C.A. Dunn. 1       This is the motion of the remaining

two defendants:         Ralph Justus and S.P. McKinney (“defendants”).


1 The court’s dismissal order of May 29, 2020 (ECF No. 63),
erroneously states that the case was dismissed as to all
defendants. The proposed order of the parties, upon which the
court was acting, dismissed only Boothe and Dunn. The court
hereby amends that order to dismiss the complaint with prejudice
as to Boothe and Dunn only.
     Case 1:18-cv-01466 Document 68 Filed 09/13/21 Page 2 of 4 PageID #: 591



According to defendants, the parties reached a global settlement

on or about April 21, 2020.         The terms were that defendants

would pay a sum certain in exchange for dismissal of the action

and a signed release. 2       Defendants have tendered checks for the

settlement amounts and have sent plaintiff’s counsel a release

accurately depicting the terms of the settlement.             Plaintiff,

however, has refused to sign the release.

       Plaintiff’s counsel agrees with this recitation of what

happened.     According to plaintiff’s counsel, he had authority to

settle the case, and plaintiff agreed to the terms of the

settlement.      The terms are fair.       He has asked plaintiff to sign

the release.      Plaintiff has refused to do so but does not

explain why the release is objectionable to him.             Plaintiff is

no longer responding to his counsel.           His counsel is holding the

settlement funds in trust pending the resolution of this motion

or further order of the court.

    II.   Discussion

       Among the inherent powers of district courts is the power

to enforce a settlement agreement.          Hensley v. Alcon Labs.,

Inc., 277 F.3d 535, 540 (4th Cir. 2002).           Neither a party’s

regret over agreeing to settlement nor the lack of a formal,

written agreement is grounds for undoing a valid settlement.




2   Boothe and Dunn were to be dismissed without payment.
                                       2
  Case 1:18-cv-01466 Document 68 Filed 09/13/21 Page 3 of 4 PageID #: 592



See id.    When there is a complete settlement agreement, the

terms of which the court can determine, the agreement is

enforceable by court order.      See id.

     “In determining whether to enforce a settlement agreement,

if there is a substantial factual dispute over either the

agreement’s existence or its terms, then the district court must

hold a plenary evidentiary hearing.”        Topiwala v. Wessell, 509

F. App’x 184, 187 (4th Cir. 2013) (citing Hensley 277 F.3d at

541).   To enforce a settlement agreement “summarily” in the face

of a factual dispute is usually reversible error.          Hensley, 277

F.3d at 541.    But in order to merit an evidentiary hearing, the

factual challenge must be plausible.        See Topiwala, 509 F. App’x

at 187 (district court’s decision not to hold an evidentiary

hearing affirmed where the “claim that there was no ‘meeting of

the minds’ was implausible”).

     Here, plaintiff’s counsel represents that plaintiff has

refused to provide specific objections to any term of the

release.    Plaintiff does not appear to deny that he agreed to

the settlement.    Plaintiff has not filed an opposition to this

motion.    At this point, therefore, there appears to be no

dispute as to the existence and terms of the settlement

agreement.    In an abundance of caution, however, the court will

give plaintiff the opportunity to explain why he will not sign

the agreement.

                                    3
  Case 1:18-cv-01466 Document 68 Filed 09/13/21 Page 4 of 4 PageID #: 593



  III. Conclusion

     For the foregoing reasons, plaintiff is ORDERED to take one

of two actions by September 21, 2021:          (1) sign the release; or

(2) file in this court or send to his attorney, in writing, his

objections to signing the release.        Plaintiff’s counsel should

promptly inform the court if he receives written objections from

plaintiff.    Should plaintiff fail to submit objections timely,

the court will dismiss the case, with prejudice, as to

defendants.    Should plaintiff’s objections plausibly contest the

existence of a settlement agreement, the court will hold an

evidentiary hearing forthwith.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record.           Plaintiff’s counsel is

directed to forward it to plaintiff immediately.

     IT IS SO ORDERED this 13th day of September, 2021.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                    4
